 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXCHANGE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
 SENIOR SECURED PROMISSORY NOTE
 
$550,000
February 3, 2012



FOR VALUE RECEIVED, IZEA, INC., a Nevada corporation ("Holdings"), and IZEA
Innovations, Inc., a Nevada corporation ("IZEA") (collectively, the “Maker” or
the “Company”), with its primary offices located at 150 N. Orange Avenue, Suite
412, Orlando, Fl. 32801, jointly and severally, promise to pay to the order of
Barry Honig and Michael Brauser (collectively, the “Payee”) or his or its
registered assigns (with the Payee, the “Holder”), upon the terms set forth
below, the principal sum of Five Hundred Fifty Thousand Dollars($550,000), (this
“Note”).   The Payee may deduct $3,500 from the $500,000 being loaned hereunder
to reimburse the Payee for his legal fees.
 
1.         Payments.
 
(a)           Unless an Event of Default shall have previously occurred and be
continuing or this Note shall be exchanged by the Holder for securities in
connection with the Subsequent Financing pursuant to Section 4,herein, the full
amount of principal under this Note shall be due and payable on August 2, 2012
(the "Maturity Date"); provided that if the Maker’s currently proposed private
placement of up to $7,000,000 of the Company’s securities does not result in net
proceeds to the Maker of at least $1,500,000 by March 2, 2012, then this Note
shall be due and payable on February 2, 2013(the “Extension Date”).   At the
time the date that the Note is due and payable becomes the Extension Date, the
"Extension Conversion" option, as defined pursuant to Section 4B "Extension
Conversion", comes into effect and the "Extension Terms" of this Note, as
defined pursuant to Section 4 herein, shall also have full force and effect.
 
(b)           The Maker must prepay this Note in whole or in part with any
proceeds realized by Parent from the sale of its securities of at least
$1,500,000 of net proceeds from the sale of securities (not inclusive of the
exercise price of any warrants or other common stock equivalents, but which
offering may by its terms include warrants that shall be limited to up to 50% of
the number of shares of Common Stock sold in the placement with an exercise
price of not less than $0.50 per share, for a total offering price (Common Stock
and warrants) of not less than $0.35 per share.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Maker may prepay this Note in whole or in part without penalty
by giving 10 days prior notice to the Holder.
 
(d)           The Maker may prepay this Note in whole or in part without
penalty.
 
2.           Secured Obligation. The obligations of the Maker under this Note
are first priority senior secured obligations of Maker, secured by certain
assets of the Maker pursuant to that certain Security Agreement, dated as of the
date hereof, by and among the Maker and the secured parties signatory thereto.
 
3.           Events of Default.
 
(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
(i)           any default in the payment of the principal of, this Note, as and
when the same shall become due and payable;
 
(ii)           Maker shall fail to observe or perform any obligation or shall
breach any term or provision of this Note and such failure or breach shall not
have been remedied within ten (10) business days after the date on which notice
of such failure or breach shall have been delivered (other than those
occurrences described in other provisions of this Section 3 for which a
different grace or cure period is specified, or for which no cure period is
specified and which constitute immediate Events of Default);
 
(iii)           Maker shall commence, or there shall be commenced against the
Maker a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Maker commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Maker, or there
is commenced against the Maker any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of sixty (60) days; or the
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Maker makes a general assignment for the benefit of creditors; or the Maker
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Maker shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Maker shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Maker for the
purpose of effecting any of the foregoing;
 
(b)           If any Event of Default occurs and shall be continuing, the full
principal amount of this Note,  shall become, at the Holder’s election,
immediately due and payable in cash.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Holder need not provide and the Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
 
4.           A.  Subsequent Financing Exchange.  At any time prior to the
Maturity Date, all or any portion of the principal amount of this Note shall, at
the election of the Holder, be exchanged, in an amount equal to the face value
of this Note, into the applicable dollar amount of any other equity or
equity-linked securities issued by the Company in connection with a Subsequent
Financing.  The Company shall effectan exchange by delivering to the Holder
written notice specifying therein the principal amount of this Note to be
converted and the date on which such exchange shall be effected. An exchange
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable exchange. The Holder, and any
assignee by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following exchange of a portion of this Note,
the unpaid and unconverted principal amount of this Note may be less than the
amount stated on the face hereof. Upon exchange of the entire principal amount
of the Note , this Note shall be deemed automatically cancelledand no further
amounts shall be due hereunder, regardless of whether this Note is delivered to
the Company for cancellation. “Subsequent Financing” means the first subsequent
sale of the Maker’s common stock and/or common stock equivalents following the
Original Issue Date, consisting of a private placement of the Maker’s (either
Holdings or Izea) securities in an amount of at least $1,500,000 of net proceeds
from the sale of securities (not inclusive of the exercise price of any warrants
or other common stock equivalents, but which offering may by its terms include
warrants that shall be limited to 50% of the number of shares of Common Stock
sold in the placement with an exercise price of not less than $0.50 per share,
for a total offering price (Common Stock and warrants) of not less than $0.35
per share; provided, however, the exercise price and offering price shall be
adjusted in a manner consistent with Section 4B(e).
 
4.          B. Extension Conversion


(a)           Conversion Option 
 
If the Principal is not fully paid to the Payee by the Maturity Date, and the
Extension Date becomes the new due date, this Note shall be convertible (in
whole or in part), at the option of the Holder (the “Conversion Option”), into
such number of fully paid and non-assessable shares of Common Stock of Holdings
(the “Conversion Rate”) as is determined by dividing (x) that portion of the
outstanding principal balance under this Note as of such date that the Holder
elects to convert by (y) the Conversion Price (as defined herein in Section 4C)
then in effect on the date (the “Conversion Date”) on which the Holder faxes a
notice of conversion (the “Conversion Notice”), duly executed, to the Company,
provided, however, that the Conversion Price shall be subject to adjustment as
described herein.  The Holder shall deliver this Note to Holdings, on behalf of
the Maker, at the address of Holdings. Maker shall keep written records of the
amount of this Note converted, paid or exchanged, as of each Conversion Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Mechanics of Conversion
 
(i)           Not later than three (3) Trading Days after any Conversion Date,
Holdings or its designated transfer agent, as applicable, shall issue and
deliver to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified in the
Conversion Notice, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
Holdings shall deliver to the Holder by express courier a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(if previously registered) representing the number of shares of Common Stock
being acquired upon the conversion of this Note (the “Delivery Date”). 
Notwithstanding the foregoing to the contrary, Holdings or its transfer agent
shall only be obligated to issue and deliver the shares to the DTC on the
Holder’s behalf via DWAC (or certificates free of restrictive legends) if such
conversion is in connection with a sale and the Holder has complied with the
applicable prospectus delivery requirements (as evidenced by documentation
furnished to and reasonably satisfactory to Holdings) or such shares may be sold
pursuant to Rule 144 or an exemption from the registration requirements of the
Securities Act.  If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the Holder by the Delivery
Date, the Holder shall be entitled by written notice to Holdings at any time on
or before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event Holdings shall immediately return this Note
tendered for conversion (if applicable), and whereupon the Makers and the Holder
shall each be restored to their respective positions immediately prior to the
delivery of such notice of revocation, except that any amounts described in
Sections 4B(a)and shall be payable through the date notice of rescission is
given to Holdings.
 
(ii)           The Makers understand that a delay in the delivery of the shares
of Common Stock upon conversion of this Note beyond the Delivery Date could
result in economic loss to the Holder.  If Holdings fails to deliver to the
Holder such shares via DWAC (or, if applicable, certificates) by the Delivery
Date, the Makers shall pay to the Holder, in cash, an amount per Trading Day for
each Trading Day until such shares are delivered via DWAC or certificates are
delivered (if applicable), together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of: (A) (i) 1% of the aggregate principal
amount of the Note requested to be converted for the first five (5) Trading Days
after the Delivery Date and (ii) 2% of the aggregate principal amount of the
Note requested to be converted for each Trading Day thereafter; and (B) $1,000
per day (which amount shall be paid as liquidated damages and not as a
penalty).  Nothing herein shall limit the Holder’s right to pursue actual
damages for Holdings’ failure to deliver certificates representing shares of
Common Stock upon conversion within the period specified herein and the Holder
shall have the right to pursue all remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).  Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw a Conversion Notice, and upon such
withdrawal the Makers shall only be obligated to pay the liquidated damages
accrued through the date the Conversion Notice is withdrawn.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           In addition to any other rights available to the Holder, if
Holdings fails to cause its transfer agent to transmit via DWAC or transmit to
the Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of this Note which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Makers shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of this Note that Holdings was required to deliver to the Holder
in connection with the conversion at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Note and equivalent
number of shares of Common Stock for which such conversion was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had Holdings timely complied with its conversion and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Makers shall be required to pay the Holder $1,000. The
Holder shall provide the Makers written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Makers.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Holdings’ failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.
 
(c)           Ownership Cap and Certain Conversion Restrictions
 
(i)           Notwithstanding anything to the contrary set forth in this Note,
at no time may all or a portion of this Note be converted if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Makers with sixty-one (61)
days’ advance notice (the “4.99%Waiver Notice”) that the Holder would like to
waive this Section with regard to any or all shares of Common Stock issuable
upon conversion of this Note, this Section will be of no force or effect with
regard to all or a portion of the Note referenced in the 4.99% Waiver Notice. 
 
(ii)           Notwithstanding anything to the contrary set forth in this Note,
at no time may all or a portion of this Note be converted if the number of
shares of Common Stock to be issued pursuant to such conversion, when aggregated
with all other shares of Common Stock owned by the Holder at such time, would
result in the Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 9.99%
of the then issued and outstanding shares of Common Stock outstanding at such
time; provided, however, that upon the Holder providing the Makers with
sixty-one (61) days’ advance notice (the “9.99% Waiver Notice”) that the Holder
would like to waive this Section with regard to any or all shares of Common
Stock issuable upon conversion of this Note, this Section will be of no force or
effect with regard to all or a portion of the Note referenced in the 9.99%
Waiver Notice.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Adjustment of Conversion Price
 
Until the Note has been paid in full or converted in full, the Conversion Price
shall be subject to adjustment from time to time as follows:
 
(i)           Adjustments for Stock Splits and Combinations.  If Holdings shall
at any time or from time to time after the Issuance Date, effect a stock split
of the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased.  If
Holdings shall at any time or from time to time after the Issuance Date, combine
the outstanding shares of Common Stock, the applicable Conversion Price in
effect immediately prior to the combination shall be proportionately increased. 
Any adjustments under this Section shall be effective at the close of business
on the date the stock split or combination occurs.
 
(ii)           Adjustments for Certain Dividends and Distributions.  If Holdings
shall at any time or from time to time after the Issuance Date, make or issue or
set a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in shares of Common Stock,
then, and in each event, the applicable Conversion Price in effect immediately
prior to such event shall be decreased as of the time of such issuance or, in
the event such record date shall have been fixed, as of the close of business on
such record date, by multiplying, the applicable Conversion Price then in effect
by a fraction:
 
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
 
the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.
 
(iii)           Adjustment for Other Dividends and Distributions.  If Holdings
shall at any time or from time to time after the Issuance Date, make or issue or
set a record date for the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in other than shares of Common
Stock, then, and in each event, an appropriate revision to the applicable
Conversion Price shall be made and provision shall be made (by adjustments of
the Conversion Price or otherwise) so that the holders of this Note shall
receive upon conversions thereof, in addition to the number of shares of Common
Stock receivable thereon, the number of securities of Holdings which they would
have received had this Note been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section with respect to the
rights of the Holder; provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Conversion Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock issuable upon conversion of this Note at any time or from time
to time after the Issuance Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for herein, or a
reorganization, merger, consolidation, or sale of assets provided forherin,
then, and in each event, an appropriate revision to the Conversion Price shall
be made and provisions shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder shall have the right thereafter to convert this
Note into the kind and amount of shares of stock and other securities receivable
upon reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock into which such Note might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.
 
(v)           Adjustments for Reorganization, Merger, Consolidation or Sales
ofAssets.  If at any time or from time to time after the Issuance Date there
shall be a capital reorganization of Holdings (other than by way of a stock
split or combination of shares or stock dividends or distributions provided for
herein, or a reclassification, exchange or substitution of shares provided for
herein, or a merger or consolidation of Holdings with or into another Person
where the holders of outstanding voting securities prior to such merger or
consolidation do not own over fifty percent (50%) of the outstanding voting
securities of the merged or consolidated entity, immediately after such merger
or consolidation, or the sale of all or substantially all of Holdings’
properties or assets to any other Person (an “Organic Change”), then as a part
of such Organic Change, (A) if the surviving entity in any such Organic Change
is a public company that is registered pursuant to the Exchange Act, and its
common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert such Note into the
kind and amount of shares of stock and other securities or property of Holdings
or any successor corporation resulting from Organic Change, and (B) if the
surviving entity in any such Organic Change is not a public company that is
registered pursuant to the Exchange Act, or its common stock is not listed or
quoted on a national exchange or the OTC Bulletin Board, the Holder shall have
the right to demand prepayment pursuant hereto.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
with respect to the rights of the Holder after the Organic Change to the end
that the provisions of this Section (including any adjustment in the applicable
Conversion Price then in effect and the number of shares of stock or other
securities deliverable upon conversion of this Note) shall be applied after that
event in as nearly an equivalent manner as may be practicable.
 
(vi)           Adjustments for Issuance of Additional Shares of Common Stock. 
Other than with respect to any issuance exempted pursuant to the terms hereof,
in the event that Holdings shall, at any time, from time to time, issue or sell
any additional shares of Common Stock (otherwise than as provided  in the
foregoing subsections of this Section or pursuant to Common Stock Equivalents
(hereafter defined) granted or issued prior to the Original Issuance Date)
(“Additional Shares of Common Stock”), at a price per share less than the
Conversion Price then in effect or without consideration, then the Conversion
Price upon each such issuance shall be reduced to a price equal to the
consideration per share paid for such Additional Shares of Common Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
(vii)           Issuance of Common Stock Equivalents.  The provisions of this
Section shall apply if (a) Holdings, at any time after the Issuance Date, shall
issue any securities convertible into or exchangeable for, directly or
indirectly, Common Stock (“Convertible Securities”), or (b) any rights or
warrants or options to purchase any such Common Stock or Convertible Securities
(collectively, the “Common Stock Equivalents”) shall be issued or sold.  If the
price per share for which Additional Shares of Common Stock may be issuable
pursuant to any such Common Stock Equivalent shall be less than the applicable
Conversion Price then in effect, or if, after any such issuance of Common Stock
Equivalents, the price per share for which Additional Shares of Common Stock may
be issuable thereafter is amended or adjusted, and such price as so amended
shall be less than the applicable Conversion Price in effect at the time of such
amendment or adjustment, then the applicable Conversion Price upon each such
issuance or amendment shall be adjusted as provided in the first sentence
ofSection 4B(e)vi. 
 
(viii)           Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold:
 
in connection with any merger or consolidation in which Holdings is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of Holdings shall be changed to or
exchanged for the stock or other securities of another corporation), the amount
of consideration therefor shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board of Directors of Holdings, of such
portion of the assets and business of the nonsurviving corporation as such Board
may determine to be attributable to such shares of Common Stock, Convertible
Securities, rights or warrants or options, as the case may be; or
 
in the event of any consolidation or merger of Holdings in which Holdings is not
the surviving corporation or in which the previously outstanding shares of
Common Stock of Holdings shall be changed into or exchanged for the stock or
other securities of another corporation, or in the event of any sale of all or
substantially all of the assets of Holdings for stock or other securities of any
corporation, Holdings shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other corporation
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other corporation.  If any such calculation results in adjustment of the
applicable Conversion Price, or the number of shares of Common Stock issuable
upon conversion of the Note, the determination of the applicable Conversion
Price or the number of shares of Common Stock issuable upon conversion of the
Note immediately prior to such merger, consolidation or sale, shall be made
after giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Note.  In the event Common Stock is issued with
other shares or securities or other assets of Holdings for consideration which
covers both, the consideration computed as provided in this Section  shall be
allocated among such securities and assets as determined in good faith by the
Board of Directors of Holdings; or
 
for services, other than as permitted pursuant to this Section, the amount of
consideration therefor shall be deemed to be the par value of the Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
(ix)           Record Date.  In case Holdings shall take record of the holders
of its Common Stock for the purpose of entitling them to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.
 
(x)           Certain Issues Excepted.  Anything herein to the contrary
notwithstanding, the Maker shall not be required to make any adjustment to the
Conversion Price in connection with the following: (a) issuances of shares of
Common Stock or options to consultants, employees, officers or directors of
Holdings pursuant to any stock or option plan, in an aggregate amount not to
exceed options to acquire more than 10% of the outstanding Common Stock in any
calendar year, if and to the extent such grants are duly approved by a majority
of the non-employee members of the Board of Directors of Holdings or a majority
of the members of a committee of non-employee directors established for such
purpose and, in the case of any options, the exercise price of such options are
in excess of the closing price of the Common Stock on the date of grant; (b)
issuances of securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the Issuance
Date, provided that such securities have not been amended since the Issuance
Date to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of Holdings and in
which Holdings receives benefits in addition to the investment of funds, but
shall not include a transaction in which Holdings is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, or (d) to Holder or its affiliates.
 
(xi)           No Impairment.  No Maker shall, by amendment of its Certificate
of Incorporation, Bylaws, Operating Agreement  or other constitutional
documents, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Makers, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment.  In the event a
Holder shall elect to convert any portion of the Note as provided herein,
Holdings cannot refuse conversion based on any claim that such Holder or anyone
associated or affiliated with such Holder has been engaged in any violation of
law, violation of an agreement to which such Holder is a party or for any reason
whatsoever, unless, an injunction from a court, or notice, restraining and or
adjoining conversion of all or of the Note shall have issued and Holdings posts
a surety bond for the benefit of such Holder in an amount equal to one hundred
percent (100%) of the amount of the Note that the Holder has elected to convert,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder (as
liquidated damages) in the event it obtains judgment.
 
 
9

--------------------------------------------------------------------------------

 
 
(xii)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section, Holdings
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  Holdings shall, upon written request
of the Holder, at any time, furnish or cause to be furnished to the Holder a
like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note.  Notwithstanding
the foregoing, Holdings shall not be obligated to deliver a certificate unless
such certificate would reflect an increase or decrease of at least one percent
(1%) of such adjusted amount.
 
(xiii)           Issue Taxes.  The Makers shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Makers shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.
 
(xiv)           Fractional Shares.  No fractional shares of Common Stock shall
be issued upon conversion of this Note.  All fractional shares shall be rounded
up to the nearest whole share.  
 
(xv)           Reservation of Common Stock.  Holdings shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note and all
interest accrued thereon; provided that the number of shares of Common Stock so
reserved shall at no time be less than one hundred twenty percent (120%) of the
number of shares of Common Stock for which this Note and all interest accrued
thereon are at any time convertible.  Holdings shall, from time to time in
accordance with Nevada law, increase the authorized number of shares of Common
Stock if at any time the unissued number of authorized shares shall not be
sufficient to satisfy Holdings’ obligations under this Section.
 
(xvi)           Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, Holdings shall, at its sole cost and expense, in good
faith and as expeditiously as possible, endeavor to secure such registration,
listing or approval, as the case may be.
 
4.           C. Extension Terms.  As used in this Note the Extension Terms shall
mean the following and shall supercede all other terms and provisions of this
Note and the Transaction Documents:


(i)  "Conversion Price"  shall mean 90% of the closing price of Holding's common
stock on the Trading Market one Trading Day prior to the Extension Date (which
Conversion Price shall be further adjusted upon the occurrence of any additional
events that require adjustment to the Conversion Price as provided in this
Section 4).
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)  "Trading Day "  shall mean (a) a day on which the Common Stock is traded
on the OTC Bulletin Board or a registered national securities exchange, or (b)
if the Common Stock is not traded on the OTC Bulletin Board or a registered
national securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
(iii)“Trading Market” shall mean the Over the Counter Bulletin Board, the OTCQB,
the OTCQX, the New York Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Markets, the Nasdaq Global Select Market or the NYSE Amex, or successor
to any of these national securities exchanges.
 
5.           Negative Covenants.  Until such time as thisNote remains
outstanding, the Maker shall not do any of the following without the prior
written consent of the Holder:
 
(a)           create or suffer to exist any debt other than (i) debt incurred by
the Company in the ordinary course of business, (ii) debt which is subordinated
in the right of payment to amounts payable to Lenders pursuant to this Agreement
on terms reasonably satisfactory to the Holder; and (iii) Permitted
Indebtedness. For the purposes hereof “Permitted Indebtedness” shall mean (a)
the indebtedness of the Maker existing on the date of issuance of this Note, (b)
any indebtedness incurred by the Maker or any successor-in-interest to the Maker
in connection with a Subsequent Financing, (c) any indebtedness the proceeds of
which are used to repay this Note, and (d) any indebtedness incurred in the
ordinary course of business.
 
(b)           sell, whether at face value or at a discount, any account
receivable of the Company.


(c)           declare, order, pay or make any dividend or distribution of assets
or payment of cash, or both, directly or indirectly to any person.


6.           No Waiver of the Holder’s Rights. All payments of principal shall
be made without setoff, deduction or counterclaim. No delay or failure on the
part of the Holder in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right, and no waiver on the part
of the Holder of any of its options, powers or rights shall constitute a waiver
of any other option, power or right.  Maker hereby waives presentment of
payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Holder of less than the full amount due and payable hereunder shall in no way
limit the right of the Holder to require full payment of all sums due and
payable hereunder in accordance with the terms hereof.
 
7.           Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.
 
 
11

--------------------------------------------------------------------------------

 
 
8.           Cumulative Rights and Remedies; Usury. The rights and remedies of
the Holder expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, or applicable law (including at
equity). The election of the Holder to avail itself of any one or more remedies
shall not be a bar to any other available remedies, which the Maker agrees the
Holder may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.
 
9.           Severability. If any provision of this Note is declared by a court
of competent jurisdiction to be in any way invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.
 
10.           Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Holder and its
successors and assigns. The term “Holder” as used herein, shall also include any
endorsee, assignee or other holder of this Note.
 
11.           Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Holder a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Holder to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.
 
12.           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Maker and the Holder agree that all legal proceedings concerning the
interpretations, enforcement and defense of this Note shall be commenced in the
state and federal courts sitting in the City of New York, County of New York
(the “New York Courts”). Each of the Maker and the Holder hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder (including with respect to the enforcement
of this Note), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
brought in an inconvenient forum. Each of the Maker and the Holder hereby
irrevocably waive personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to the other at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each of the Maker and
the Holder hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
 
13.           Maker shall pay to the Holder, on demand, the amount of any and
all reasonable expenses, including, without limitation, attorneys’ fees, and
legal expenses, which the Holder may incur in connection with (a) enforcement or
collection of this Note following an Event of Default; (b) exercise or
enforcement of any the rights, remedies or powers of the Holder hereunder or
with respect to any or all of the obligations under this Note upon breach or
threatened breach; or (c) failure by Maker to perform and observe any agreements
of Maker contained herein.
 
 
12

--------------------------------------------------------------------------------

 
 
14.           Notice. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the last known address of the party to receive such Notice.
 
15.           Required Notice to the Holder. The Holder is to be notified by the
Maker, within five (5), business days, in accordance with Section 12, of the
existence or occurrence, of any Event of Default.
 
16.           Legal Representation.  Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of this Note
and the matters referred to herein.  Each party recognizes and acknowledges that
counsel to the Maker may have represented the Holder and investors/lenders in
the Maker and may participate in the preparation of additional agreements and
documents related to the parties and their relationshipand each party waives any
conflicts of interest in connection therewith and other claimsthat it may not
have been represented by its own counsel.
 
[Intentionally Blank]
 
 
13

--------------------------------------------------------------------------------

 
 
The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.
 
 

 
IZEA, INC.
             
 
By: 
/s/ Edward Murphy
     
Name: Edward Murphy
Title: Chief Executive Officer
                   
By:
/s/ Barry Honig
     
Barry Honig
                   
By:
/s/ Michael Brauser
     
Michael Brauser
 

 
 

 
IZEA Innovations, Inc.
                   
By: 
/s/ Edward Murphy
     
Name: Edward Murphy
Title: Chief Executive Officer
         

 


14
 
 
 